             Case 3:17-cv-04032-WHA Document 149 Filed 04/19/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11
                                    UNITED STATES DISTRICT COURT
12                                NORTHERN DISTRICT OF CALIFORNIA
                                       SAN FRANCISCO DIVISION
13

14     LONE STAR SILICON INNOVATIONS LLC and         Case No.: 3:17-cv-04032-WHA
       ADVANCED MICRO DEVICES, INC.,
15

16            Plaintiffs,                            [PROPOSED] ORDER GRANTING
                                                     JOINT STIPULATION OF DISMISSAL
17     v.
18     NANYA TECHNOLOGY CORPORATION, ET AL.,
19
              Defendants.
20

21

22

23

24

25

26

27

28

     [Proposed] Order Granting                1                           3:17-cv-04032-WHA
     Joint Stipulation of Dismissal
Case 3:17-cv-04032-WHA Document 149 Filed 04/19/21 Page 2 of 2
